Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 1 of 22 Page ID #:1



   1 STEPHENS & STEPHENS LLP

   2 CONRAD B. STEPHENS (266790)
     505 South McClelland Street
   3 Santa Maria, CA 93454
   4 Telephone: (805) 922-1951
     Facsimile: (805) 922-8013
   5 E-mail: conrad@stephensfirm.com
   6
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
   7 ROBERT K. SHELQUIST (pro hac vice to be filed)
   8 REBECCA A. PETERSON (241858)
     MICHAEL J. VANSELOW (pro hac vice to be filed)
   9 100 Washington Avenue South, Suite 2200
  10 Minneapolis, MN 55401
     Telephone: (612) 339-6900
  11 Facsimile: (612) 339-0981
  12 E-mail: rkshelquist@locklaw.com
     rapeterson@locklaw.com
  13 mjvanselow@locklaw.com
  14
     [Additional Counsel on Signature Page]
  15 Attorneys for Plaintiffs
  16
                           UNITED STATES DISTRICT COURT
  17                      CENTRAL DISTRICT OF CALIFORNIA
  18                              EASTERN DIVISION
  19                                 )   Case No. 19-cv-01311
       HAYLEY CHARMAINE
                                     )
  20   TICE, INDIVIDUALLY            )   CLASS ACTION COMPLAINT FOR:
       AND ON BEHALF OF A            )
  21                                 )
       CLASS OF SIMILARLY
                                     )   (1) VIOLATION OF THE CALIFORNIA
  22   SITUATED INDIVIDUALS,         )   INVASION OF PRIVACY ACT;
                                     )
  23                                 )   (2) VIOLATION OF THE CALIFORNIA
             Plaintiffs,
                                     )   UNFAIR COMPETITION LAW;
  24                                 )   (3) INVASION OF PRIVACY; and
       V.                            )
  25                                 )   (4) UNJUST ENRICHMENT
                                     )
  26   AMAZON.COM INC. and           )   DEMAND FOR JURY TRIAL
       A2Z DEVELOPMENT               )
  27                                 )
       CENTER, INC.,
                                     )
  28                                 )
             Defendants.             )
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 2 of 22 Page ID #:2




   1         Plaintiff Hayley Charmaine Tice, for her Class Action Complaint against

   2 Defendants Amazon.com, Inc. and a2z Development Center, Inc., d/b/a Amazon
   3
       Lab126 (collectively referred to herein as “Amazon”), states and alleges:
   4
   5                                I.     INTRODUCTION

   6         1.     There has been a proliferation in the development and sale of voice-
   7
       activated personal assistant devices used in households and other buildings. This
   8
   9 action is about Amazon’s unlawful recording, permanent storage, analysis, and use
  10 of the voices and conversations of adult Californians communicating with or
  11
       otherwise heard by Amazon’s Alexa recording devices.
  12
  13                                     II.   PARTIES

  14         2.     Plaintiff Hayley Charmaine Tice is a natural person and citizen of the
  15
       State of California and resident of Indio, California in Riverside County.
  16
  17         3.     Defendant Amazon.com, Inc. is a Delaware corporation with its

  18 headquarters and principal place of business at 410 Terry Avenue North, Seattle,
  19
     Washington.
  20
  21      4.     Defendant a2z Development Center, Inc., d/b/a Amazon Lab126, is a
  22 Delaware corporation with its headquarters and principal place of business located
  23
     at 1120 Enterprise Way, Sunnyvale, California. Amazon Lab126 is a subsidiary of
  24
  25 Amazon.com, Inc. employing persons working on Alexa-enabled devices and
  26 software.
  27
  28

                                               -1-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 3 of 22 Page ID #:3




   1                        III.   JURISDICTION AND VENUE

   2         5.    This Court has personal jurisdiction over Defendants because they
   3
       maintain offices in California and are registered to do business in the State.
   4
   5 Defendant a2z Development Center, Inc. d/b/a Amazon Lab126, maintains its
   6 headquarters and principal place of business in the state at 1120 Enterprise Way,
   7
       Sunnydale, California. A substantial part of the events and conduct giving rise to
   8
   9 Plaintiff’s claims occurred in this State and Amazon knowingly sold Alexa devices
  10 in California.
  11
             6.    This Court has subject matter jurisdiction over this action under the
  12
  13 Class Action Fairness Act, 28 U.S.C. §1332(d)(2) because the matter in controversy
  14 exceeds the sum or value of $5,000,000 exclusive of interest and costs and all
  15
     members of the Class reside in California, which is a state other than the state(s) in
  16
  17 which Defendants are citizens and the state in which this case is filed, and therefore
  18 any discretionary exemptions to jurisdiction under 28 U.S.C. §1332(d)(3) do not
  19
     apply.
  20
  21        7.    Venue is proper in this Court pursuant to 28 U.S.C. §1391 because
  22 Plaintiff resides and suffered injury as a result of Defendants' acts in this District,
  23
     many of the acts and transactions giving rise to this action occurred in this District,
  24
  25 Defendants conduct substantial business in this District, Defendants have
  26 intentionally availed themselves of the laws and markets of this District, and
  27
     Defendants are subject to personal jurisdiction in this District.
  28

                                               -2-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 4 of 22 Page ID #:4




   1                                   IV.   FACTS

   2 A.     Amazon and Alexa Products
   3
            8.    Amazon.com, Inc., is an American multinational technology company
   4
   5 based in Seattle, Washington that focuses on e-commerce, cloud computing, digital
   6 streaming, and artificial intelligence. It is considered one of the “Big Four”
   7
       technology companies along with Google, Apple, and Facebook.          Amazon’s
   8
   9 revenues for the twelve months ending March 31, 2019 were $241.545 billion – a
  10 25.03% increase over the prior year.
  11
            9.    In 2010, Amazon started to develop the Echo smart speaker and later
  12
  13 launched the “Alexa” voice assistant in 2014. The Alexa Voice Service (AVS) is
  14 Amazon’s intelligent voice recognition and natural language understanding service
  15
     that allows persons to voice-enable any connected device that has a microphone and
  16
  17 speaker. The device consists of a speaker, microphones, a computer, internet
  18 connectivity, and the Alexa program.
  19
           10. Since 2014, Amazon has launched additional Echo products, such as
  20
  21 the Echo Dot, Echo Plus, Echo Sub, Echo Show, and Echo Input. It also added the
  22 Alexa program to other Amazon products such as the Amazon Fire TV digital media
  23
     player. In May 2017, Amazon introduced the first video-enabled Echo Device—the
  24
  25 Echo Show—which features a display screen and a camera that can be used for
  26 making video calls.
  27
  28

                                             -3-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 5 of 22 Page ID #:5




   1         11.    Amazon reported that as of January 2019, over 100 Million devices had

   2 been sold with Alexa pre-installed. Amazon also makes Alexa available for use on
   3
       third-party manufactured products in its effort to expand the reach of Alexa as far as
   4
   5 possible and ultimately to collect and store as much data on individuals as possible
   6 for its commercial purposes.
   7
             12.    While most people purchase Alexa Devices to use in households, many
   8
   9 commercial establishments – e.g., offices, stores – also have Alexa Devices that
  10 record the voices and communications of those in these buildings.
  11
       B.    How Alexa Works
  12
  13         13.    Echo is a smart speaker. All Echo devices are voice-activated and are

  14 constantly listening in the owner’s home for a “wake word” which is set by default
  15
     to “Alexa.” If someone says the wake word, the device starts recording the user’s
  16
  17 voice and uploads the recording to Amazon’s Alexa Cloud. Amazon states that the
  18 device can detect a user speaking the wake word from across the room. In fact,
  19
     Alexa can detect a user speaking in another room behind a closed door.
  20
  21       14. While Amazon represents that Alexa only records voices and
  22 communications once it is activated by its wake word, that is not true. Alexa is
  23
     constantly listening to voices and conversations and sometimes records these
  24
  25 conversations even without prompting by a wake word and the persons in the
  26 household have no way of knowing that Alexa is recording them.
  27
  28

                                               -4-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 6 of 22 Page ID #:6




   1         15.    The cloud transcribes Alexa’s voice recordings into text and translates

   2 the text into an “intent” which is a standardized machine-compatible translation of
   3
       the text. The cloud relays the intent back to the software on Echo and the device
   4
   5 acts on the intent through the Alexa software or on an app; acting on the intent is
   6 referred to as a “skill.” Alexa also stores voices and communications in local
   7
       memory on the Echo device itself before those voices and communications are sent
   8
   9 to the cloud. This often happens when there is no Wi-Fi connectivity at the time of
  10 the recording.
  11
             16.    To use the Alexa app, a person must have a registered Amazon Alexa
  12
  13 account and set-up the device which entails pairing the device with the app. After
  14 the device is paired with the app, it is ready to be used by anyone – not just the person
  15
     who purchased the device and has a registered Amazon Alexa account. Alexa also
  16
  17 recognizes the voices of others in a household or other building with an Alexa
  18 Device who have their own Alexa devices in their own households or other
  19
     buildings. In other words, any single Alexa device, regardless of location, can
  20
  21 recognize the voice of an Alexa user. And any single Alexa device can be used by
  22 people who do not have their own Alexa device.
  23
     C.    Amazon’s Permanent Storage, Analysis, and Use of Alexa Recordings
  24
  25         17.    Rather than delete a recording after Alexa acts on it as one would
  26 naturally expect Alexa would do, Amazon saves a permanent recording of the user’s
  27
     voice and communication with Alexa and all other voices and communications it
  28

                                                -5-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 7 of 22 Page ID #:7




   1 also hears in the background on its own servers. Amazon personnel review some
   2 of these individual conversations and Amazon then uses the recordings for its own
   3
       commercial purposes. Upon information and belief, Amazon also shares these
   4
   5 recordings with other entities and also purchases/acquires other entities’ data to
   6 integrate with its own data to enable Amazon to personally identify as many voices
   7
       as possible that its Alexa devices record.
   8
   9         18.    Amazon obtains and stores as many Alexa recordings as it can to

  10 analyze consumer behavior. There is no reason Amazon has to permanently store
  11
       or review Alexa recordings. For example, Apple’s “Siri” smart speaker program
  12
  13 records communications and sends them to Apple servers, but then Apple deletes
  14 the recordings after a short time.
  15
            19. Because Alexa devices respond to any individual who says the wake
  16
  17 word, the devices record communications with individuals who did not purchase the
  18 device or install the Alexa App and are not registered Alexa account holders.
  19
            20. Alexa could be programmed to determine whether the person speaking
  20
  21 is a registered Alexa account holder who has agreed to be recorded and inform
  22 anyone else communicating with it that Amazon is creating and storing a permanent
  23
     recording of the person and request that the person consent to the recording. If the
  24
  25 person did not consent, Alexa could deactivate its recording of any communication
  26 with the person. Although Alexa could be programmed to do these things, in fact,
  27
     Amazon does not warn unregistered persons that it is creating and storing permanent
  28

                                                -6-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 8 of 22 Page ID #:8




   1 recordings of their voices and communications and does not attempt to obtain their
   2 consent to do so. Accordingly, these unregistered persons never consent to the
   3
       recording, storage, review, or use of their voices and communications.
   4
   5         21.   Amazon’s permanent storage of the voices and communications

   6 recorded by Alexa creates a very serious and unnecessary risk that these voices and
   7
       communications could be obtained and used by a hacker. Alexa Devices can and do
   8
   9 also record and store information about when someone unlocks a house door, opens
  10 a garage door, turns on lights, etc. This information could be analyzed to determine
  11
       the history/patterns of persons – e.g., when they leave for or come home from work
  12
  13 each day - and thereby unnecessarily enhance their exposure to various criminal
  14 activity.
  15
            22. While Amazon claims it uses the voices and recordings from its devices
  16
  17 to improve the functionality of the devices, it does not need to record and
  18 permanently store every single voice and communication it records for this purpose.
  19
     And even if it does, it could and should immediately delete the voices and recordings
  20
  21 after it has listened to them for that purpose. There is no reason for Amazon to retain
  22 these recordings permanently.
  23
     D.     Deletion of Alexa Recording Transcripts
  24
  25         23.   Amazon registered account holders can review, listen to, and delete
  26 voice recordings associated with their account using the Voice History feature
  27
     available in the Alexa app and the Alexa Privacy Hub at
  28

                                               -7-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 9 of 22 Page ID #:9




   1 www.amazon.com/alexaprivacy. When an account holder deletes a voice recording,
   2 Amazon deletes the transcripts associated with both the account holder’s request and
   3
       Alexa’s response. Amazon does not, however, delete everything regarding that
   4
   5 interaction with Alexa. Amazon has even stated that it retains what it assumes
   6 account holders would want or expect to be retained.
   7
             24.   For example, Amazon does not store the audio of Alexa’s response, but
   8
   9 retains other records of an account holder’s Alexa interactions, including records of
  10 actions Alexa took in response to the account holder’s request. Moreover, when
  11
       Alexa account holders interact with an Alexa skill, the developer of the skill may
  12
  13 also retain records of the interaction.
  14         25.   While Alexa account holders can delete Alexa recordings of their voice
  15
       and communications, persons recorded by an Alexa device who are not registered
  16
  17 Alexa account holders - like the class members in this case - cannot delete the
  18 recordings.
  19
     E.    Alexa’s Nonconsensual Recording of Plaintiff
  20
  21       26. Plaintiff is an adult citizen of the State of California.
  22         27.   Plaintiff’s husband purchased and registered an Alexa Device in 2016.
  23
       Plaintiff resided in the household where the Alexa Device was set up.
  24
  25         28.   Every time Plaintiff used the Echo Dot Device to communicate with
  26 Alexa, Amazon recorded her voice and communications and permanently stored
  27
     those recordings on its servers. It may also have analyzed some or all of these.
  28

                                               -8-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 10 of 22 Page ID #:10




    1         29.    Plaintiff was unaware that when she spoke the wake word the Alexa

    2 Device would record Plaintiff’s voice and permanently store her voice and the
    3
        ensuing private communications.
    4
    5         30.    Plaintiff was also not aware that the Alexa Device recorded and

    6 permanently stored her voice and communications even when someone else in the
    7
        household activated the Device with a wake word but the Device could also hear
    8
    9 Plaintiff’s voice and communications in the background.
   10         31.    Plaintiff was not a registered Alexa account holder and Amazon never
   11
        warned Plaintiff that her voice and communications were being recorded by the
   12
   13 Alexa Device. Plaintiff also never consented to the recording, storage,
   14 review/analysis, or use of her voice and communications.
   15
                          V.     CLASS ACTION ALLEGATIONS
   16
   17       32. Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 individually

   18 and on behalf of the following class of similarly situated individuals:
   19
            All adult citizens of the State of California who resided or worked in,
   20       or visited or otherwise occupied, households with Amazon Alexa Echo
   21       Devices whose voices and communications were recorded by such
            Devices and who were not Alexa registered account holders.
   22
   23 The reference to “Echo Devices” in this definition excludes Amazon’s Echo Dot
   24 Kids Edition.
   25
            33. Class Period: The class period extends back four years from the date
   26
   27 this action is filed.
   28

                                              -9-
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 11 of 22 Page ID #:11




    1         34.    Exclusions from the Class: Excluded from the Class are: (1) any

    2 Judge or Magistrate presiding over this action and any members of their families;
    3
        (2) Amazon, Amazon’s subsidiaries, parents, successors, predecessors, and any
    4
    5 entity in which Amazon or its parents have a controlling interest and their current or
    6 former employees, officers, and directors; (3) persons who properly execute and file
    7
        a timely request for exclusion from the Class; (4) persons whose claims in this matter
    8
    9 have been finally adjudicated on the merits or otherwise released; (5) Plaintiff's
   10 counsel and Amazon's counsel; and (6) the legal representatives, successors, and
   11
        assigns of any such excluded persons.
   12
   13         35.    Ascertainability: Membership in the Class is defined based on

   14 objective criteria, and individual Members will be identifiable from Amazon’s
   15
      records, which identify home addresses associated with Alexa devices and
   16
   17 voiceprints of Alexa users and the persons Alexa records.
   18         36.    Numerosity: The exact number of Members of the Class is unknown
   19
        and unavailable to Plaintiff at this time, but individual joinder in this case is
   20
   21 impracticable. The Class likely consist of thousands of individuals and their
   22 Members can be identified through Amazon’s records.
   23
          37. Predominant Common Questions: The Class Members’ claims
   24
   25 present common questions of law and fact, and those questions predominate over
   26 any questions that may affect individual Class Members. Common questions for the
   27
      Class include, but are not limited to, the following:
   28

                                                - 10 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 12 of 22 Page ID #:12




    1             a.    Whether Alexa Devices make recordings of the voices of the
                        persons who interact with them.
    2
    3             b.    Whether Alexa Devices record the content of communications of
                        persons who interact with them.
    4
    5             c.    Whether Alexa Devices record the voices and communications
                        of persons who do not interact with them but whose voices and
    6                   communications are nonetheless audible in the background while
    7                   another is interacting with the Devices.

    8             d.    Whether Amazon permanently stores the recordings it makes of
    9                   the voices and communications of persons who interact with
                        Alexa devices or are otherwise recorded by Alexa devices.
   10
   11             e.    Whether Amazon analyzes the recordings it makes of the voices
                        and communications of persons who interact with or are
   12                   otherwise recorded by Alexa Devices and uses these for its own
   13                   commercial purposes.

   14             f.    Whether persons who use Alexa Devices in households have an
   15                   objectively reasonable expectation of confidentiality.

   16             g.    Whether persons in a household with an Alexa Device who do
   17                   not use the Device nonetheless have an objectively reasonable
                        expectation of confidentiality in their voices and
   18                   communications.
   19
                  h.    Whether Amazon fails to obtain consent to record persons using
   20                   or otherwise recorded by Alexa Devices who are not registered
   21                   users of the Devices.
   22             i.    Whether Alexa Devices warn those in households with the
   23                   Devices that their voices and communications are recorded and
                        permanently stored and analyzed and used by Amazon.
   24
   25             j.    Whether Alexa Devices record voices and communications even
                        when they have not been activated by a wake word.
   26
   27             k.    Whether it is necessary for Amazon to permanently record voices
                        and communications in order for the Devices to function to
   28

                                           - 11 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 13 of 22 Page ID #:13




    1                   answer the registered users’ questions or follow the users’
                        instructions.
    2
    3             l.    Whether Alexa Devices could be programmed to determine
                        whether the person speaking is a registered account holder who
    4                   has agreed to be recorded and inform anyone else
    5                   communicating with it that Amazon is creating and storing a
                        permanent recording of the person and request that the person
    6                   consent to the recording.
    7
                  m.    Whether Alexa Devices could deactivate their recording of any
    8                   communications with persons who are not registered Alexa
    9                   account holders.

   10             n.    Whether Alexa Devices record the voices and communications
   11                   of persons who participate in telephone calls placed with Alexa.

   12             o.    Whether Alexa Devices permanently store text messages they are
   13                   instructed to send.

   14             p.    Whether persons who are not registered Alexa account holders
   15                   can delete Alexa’s recording of their voices and
                        communications.
   16
   17             q.    Whether Alexa’s recording and permanent storage of the voices
                        and communications of Members of the Class violated the
   18                   California Invasion of Privacy Act, Cal. Penal Code § 630, et seq.
   19
                  r.    Whether Alexa’s recording and permanent storage of the voices
   20                   and communications of Members of the Class violated
   21                   California’s Unfair Competitions Law, Cal. Bus. & Prof. Code
                        §17200, et seq.
   22
   23             s.    Whether Alexa’s recordings of the voices and communications
                        of Members of the Class invaded the California common law
   24                   privacy rights of these Members.
   25
                  t.    Whether Amazon was unjustly enriched by its violations of the
   26                   California Invasion of Privacy Act, Cal. Penal Code § 630, et
   27                   seq., California’s Unfair Competitions Law, Cal. Bus. & Prof.
                        Code § 17200, et seq, and invasion of the common law privacy
   28                   rights of the Members of the Class.
                                            - 12 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 14 of 22 Page ID #:14




    1         38.   Typicality: Plaintiff's claims are typical of the claims of the other

    2 Members of the Class. Plaintiff and the Class Members all suffered invasions of
    3
        privacy as a result of Amazon’s uniform wrongful conduct.
    4
    5         39.   Adequate Representation: Plaintiff has and will continue to fairly and

    6 adequately represent and protect the interests of the Class, and Plaintiff has retained
    7
        counsel competent and experienced in complex litigation and class actions. Plaintiff
    8
    9 has no interests antagonistic to those members of the Class, and Amazon has no
   10 defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously
   11
        prosecuting this action on behalf of the Members of the Class, and they have the
   12
   13 resources to do so. Neither Plaintiff nor her counsel have any interest adverse to
   14 those of the other Members of the Class.
   15
            40. Substantial Benefits: This class action is appropriate for certification
   16
   17 because class proceedings are superior to other available methods for the fair and
   18 efficient adjudication of this controversy and joinder of all Members of the Class is
   19
      impracticable. This proposed class action presents fewer management difficulties
   20
   21 than individual litigation, and provides the benefits of single adjudication,
   22 economies of scale, and comprehensive supervision by a single court. Class
   23
      treatment will create economies of time, effort, and expense and promote uniform
   24
   25 decision-making.
   26
   27
   28

                                               - 13 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 15 of 22 Page ID #:15




    1         41.    Plaintiff reserves the right to revise the foregoing class allegations and

    2 definitions based on facts learned and legal developments following additional
    3
        investigation, discovery, or otherwise.
    4
    5                          VI.     FIRST CAUSE OF ACTION

    6            Violation of the California Invasion of Privacy Act (“CIPA”)
    7                            Cal. Penal Code § 630, et seq.
                             (On Behalf of Plaintiff and the Class)
    8
    9         42.    Plaintiff incorporates and realleges by reference the foregoing

   10 allegations as if fully set forth herein.
   11
              43.    Section 632 of the California Invasion of Privacy Act, Cal. Penal Code
   12
   13 § 630, et seq., provides that:
   14         Every person who, intentionally and without the consent of all parties
   15         to a confidential communication, by means of any electronic
              amplifying or recording device, eavesdrops upon or records the
   16         confidential communication, whether the communication is carried on
   17         among the parties in the presence of one another or by means of a
              telegraph, telephone, or other device, except a radio, shall be punished
   18         by a fine not exceeding two thousand five hundred dollars ($2,500), or
   19         imprisonment in the county jail not exceeding one year, or in the state
              prison, or by both that fine and imprisonment.
   20
   21         44.    The California Legislature described in Section 630 of the CIPA the
   22 important policy underling the Act in stating that it “hereby declares that advances
   23
      in science and technology have led to the development of new devices and
   24
   25 techniques for the purpose of eavesdropping upon private communications and that
   26 the invasion of privacy resulting from the continual and increasing use of such
   27
   28

                                                  - 14 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 16 of 22 Page ID #:16




    1 devices and techniques has created a serious threat to the free exercise of personal
    2 liberties and cannot be tolerated in a free and civilized society.”
    3
              45.   The California Supreme Court has also repeatedly found that the
    4
    5 California Legislature intended the CIPA to establish strong privacy protections:
    6         In enacting [CIPA], the Legislature declared in broad terms its intent to
    7         protect the right of privacy of the people of this state from what it
              perceived as a serious threat to the free exercise of personal liberties
    8         that cannot be tolerated in a free and civilized society. This philosophy
    9         appears to lie at the heart of virtually all the decisions construing
              [CIPA].” Flanagan v. Flanagan, 27 Cal. 4th 766, 775 (2002) (internal
   10         quotation marks, alterations, and citations omitted)
   11
        The California Supreme Court has instructed courts to interpret the CIPA in the
   12
   13 manner that “fulfills the legislative purpose of [CIPA] by giving greater protection
   14 to privacy interests.” Flanagan, 27 Cal. 4th at 775. Accordingly, as the Court noted
   15
      in Matera v. Google Inc., “when faced with two possible interpretations of CIPA,
   16
   17 the California Supreme Court has construed CIPA in accordance with the
   18 interpretation that provides the greatest privacy protection.” No. 15-CV-04062-
   19
      LHK, 2016 WL 8200619, *20 (N.D. Cal. Aug. 12, 2016).
   20
   21        46. The voices and communications of Plaintiff and Class Members were
   22 recorded by Alexa and permanently stored and analyzed and used by Amazon.
   23
            47. Plaintiff and the Class members did not suspect that Amazon would
   24
   25 create, store, analyze, and use permanent recordings of their voices and
   26 communications recorded by Alexa Devices.
   27
   28

                                               - 15 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 17 of 22 Page ID #:17




    1         48.    At no time did Plaintiff and the Class Members ever provide Amazon

    2 with consent to record, store, analyze, or use their voices and communications that
    3
        Amazon recorded and Amazon never sought or obtained such consent.
    4
    5         49.    By creating permanent recordings of Plaintiff’s and the Class

    6 Members’ voices and Alexa communications, Amazon “intentionally and without
    7
        the consent of all parties to a confidential communication” used an “electronic
    8
    9 amplifying or recording device to. . . record the confidential communication.” This
   10 unlawful recording violated Plaintiff's and the Class Members' right to privacy in
   11
        their confidential communications protected by Section 632 of the CIPA. As a direct
   12
   13 and proximate cause of Amazon’s violation of the CIPA, Plaintiff and the Class
   14 Members have suffered injury and are entitled to declaratory and injunctive relief
   15
      and an award of their damages as set forth below. Moreover, because Amazon
   16
   17 violated Section 632 with a willful and conscious disregard of the rights or safety of
   18 Plaintiff and the Class Members, Amazon is also liable to Plaintiff and the Class
   19
      Members for punitive damages pursuant to Cal. Civil Code § 3294(a).
   20
   21                       VII. SECOND CAUSE OF ACTION
   22           Violation of the California Unfair Competitions Law (“UCL”)
   23                       Cal. Bus. & Prof. Code § 17200, et seq.
                             (On Behalf of Plaintiff and the Class)
   24
   25         50.    Plaintiff incorporates and realleges by reference the foregoing
   26 allegations as if fully set forth herein.
   27
   28

                                                  - 16 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 18 of 22 Page ID #:18




    1          51.    The California UCL prohibits any “unlawful, unfair or fraudulent

    2 business act or practice.” Cal. Bus. & Prof. Code § 17200, et seq.
    3
               52.    As alleged above, Amazon violated the CIPA in regard to its recording
    4
    5 and permanent storage of the voices and communications of Plaintiff and the Class
    6 Members and such a violation is an unlawful practice under the UCL.
    7
               53.    Amazon’s violation of the CIPA is also an unfair business practice
    8
    9 under the UCL. Amazon’s conduct contravenes established and codified California
   10 public policy safeguarding the privacy interests of its citizens.
   11
               54.    As a direct and proximate cause of Amazon’s unlawful and unfair
   12
   13 business practices in violation of the UCL, Plaintiff and the Class Members have
   14 suffered injury and are entitled to declaratory and injunctive relief and an award of
   15
      their damages as set forth below. Moreover, because Amazon violated the UCL with
   16
   17 a willful and conscious disregard of the rights or safety of Plaintiff and the Class
   18 Members, Amazon is also liable to Plaintiff and the Class Members for punitive
   19
      damages pursuant to Cal. Civil Code § 3294(a).
   20
   21                      VIII. THIRD CAUSE OF ACTION
   22                                  Invasion of Privacy
   23                           (On Behalf of Plaintiff and the Class)
   24          55.    Plaintiff incorporates and realleges by reference the foregoing
   25
        allegations as if fully set forth herein.
   26
   27          56.    Plaintiff and the Members of the Class have a common law right against
   28 invasion of their privacy.

                                                    - 17 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 19 of 22 Page ID #:19




    1          57.    By using its Alexa devices to record, store, analyze, and use the voices

    2 and communications of Plaintiff and the Members of the Class without their
    3
        knowledge or consent, Amazon violated their common law right of privacy. As a
    4
    5 direct and proximate cause of Amazon’s unlawful invasion of the privacy rights of
    6 Plaintiff and the Class Members, Plaintiff and the Class Members have suffered
    7
        injury and are entitled to declaratory and injunctive relief and an award of their
    8
    9 damages as set forth below. Moreover, because Amazon invaded the privacy rights
   10 of Plaintiff and the Class Members with a conscious disregard of their rights or
   11
        safety, it is liable for punitive damages pursuant to Cal. Civil Code § 3294(a).
   12
   13                          IX.    FOURTH CAUSE OF ACTION

   14                                  Unjust Enrichment
   15                           (On Behalf of Plaintiff and the Class)

   16          58.    Plaintiff incorporates and realleges by reference the foregoing
   17
        allegations as if fully set forth herein.
   18
   19          59.    Amazon wrongfully and unlawfully recorded, stored, analyzed, and
   20 used the voices and communications of Plaintiff and the Members of the Class as
   21
      described above.
   22
   23       60. Upon information and belief, Amazon has realized many millions of
   24 dollars in revenue from its wrongful conduct.
   25
             61. Plaintiff and the Class Members conferred a measurable benefit on
   26
   27 Amazon.
   28

                                                    - 18 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 20 of 22 Page ID #:20




    1         62.   Amazon has been unjustly enriched by accepting this unlawful benefit

    2 and knew or should have known that its conduct described above was unlawful
    3
        warranting a disgorgement of Amazon’s profits to be awarded to Plaintiff and the
    4
    5 Class Members.
    6                           X.     PRAYER FOR RELIEF
    7
              WHEREFORE, Plaintiff Hayley Charmaine Tice, on behalf of herself and the
    8
    9 proposed Class Members, respectfully requests that the Court:
   10         1.    Certify this case as a class action on behalf of the Class defined above,
   11               appointing Plaintiff as representative of the Class, and appointing her
                    counsel as class counsel for the Class;
   12
   13         2.    Declare that Amazon's conduct, as set out above, violates the California
                    Invasion of Privacy Act (“CIPA”), the California Unfair Competition
   14               Law, California common law privacy rights of Plaintiff and the Class
   15               Members, and that Amazon was unjustly enriched by its unlawful and
                    unfair conduct;
   16
   17         3.    Order Amazon to completely delete all recordings of the Class
                    Members and prevent further recording of the Class Members’ voices
   18               and communications without their prior express consent;
   19
              4.    Award to Plaintiff and the Class Members statutory damages of $5,000
   20               per violation under Cal. Penal Code § 637.2 as well as all other
   21               available nominal, statutory, and compensatory damages in a total
                    amount to be determined at trial;
   22
   23         5.    Award punitive damages to Plaintiff and the Class Members pursuant
                    to Cal. Civil Code § 3294(a) in a total amount to be determined at trial;
   24
   25         6.    Disgorge and award to Plaintiff and the Class Members the profits
                    Amazon realized from its unlawful conduct described above;
   26
   27         7.    Award Plaintiff and the Class Members their reasonable litigation
                    expenses and attorneys' fees;
   28

                                               - 19 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 21 of 22 Page ID #:21




    1         8.    Award Plaintiff and the Class Members pre- and post-judgment
                    interest, as allowed by law;
    2
    3         9.    Award such other further injunctive and declaratory relief as is
                    necessary to protect the interests of Plaintiff and the Class Members;
    4               and
    5
              10.   Award such other and further relief as the Court deems reasonable and
    6               just.
    7
                                  DEMAND FOR JURY TRIAL
    8
    9 Plaintiff demands a trial by jury for all issues so triable.
   10   Dated: July 17, 2019          LOCKRIDGE GRINDAL NAUEN P.L.L.P.
   11
   12                                 By: s/ Rebecca A. Peterson
   13                                 ROBERT K. SHELQUIST (pro hac vice to be filed)
                                      REBECCA A. PETERSON (241858)
   14                                 MICHAEL J. VANSELOW (pro hac vice to be filed)
   15                                 100 Washington Avenue South, Suite 2200
                                      Minneapolis, MN 55401
   16                                 Telephone: (612) 339-6900
   17                                 Facsimile: (612) 339-0981
                                      E-mail: rkshelquist@locklaw.com
   18                                 rapeterson@locklaw.com
   19                                 mjvanselow@locklaw.com
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                - 20 -
Case 5:19-cv-01311-SVW-KK Document 1 Filed 07/17/19 Page 22 of 22 Page ID #:22




    1                            STEPHENS & STEPHENS LLP
                                 CONRAD B. STEPHENS (266790)
    2                            505 South McClelland Street
    3                            Santa Maria, CA 93454
                                 Telephone: (805) 922-1951
    4                            Facsimile: (805) 922-8013
    5                            E-mail: conrad@stephensfirm.com

    6                            SHINDLER, ANDERSON, GOPLERUD
    7                            & WEESE, P.C.
                                 J. Barton Goplerud (pro hac vice to be filed)
    8                            Brian O. Marty (pro hac vice to be filed)
    9                            Brandon M. Bohlman (pro hac vice to be filed)
                                 5015 Grand Ridge Drive, Suite 100
   10                            West Des Moines, Iowa 50265
   11                            Telephone: (515) 223-4567
                                 Fax: (515) 223-8887
   12                            Email: goplerud@sagwlaw.com
   13                                    marty@sagwlaw.com
                                         bohlman@sagwlaw.com
   14
   15                            CUNEO GILBERT & LADUCA, LLP
                                 Charles J. LaDuca (pro hac vice to be filed)
   16                            Brendan Thompson (pro hac vice to be filed)
   17                            4725 Wisconsin Avenue NW, Suite 200
                                 Washington, DC 20016
   18                            Telephone: 202 789 3960
   19                            Email: charlesl@cuneolaw.com
                                        brendant@cuneolaw.com
   20
   21                            ATTORNEYS FOR PLAINTIFF
   22
   23
   24
   25
   26
   27
   28

                                          - 21 -
